600 So.2d 1233 (1992)
Michael ADAMS, Appellant,
v.
BURDINES, INC., and Florida Unemployment Appeals Commission, Appellees.
No. 91-2848.
District Court of Appeal of Florida, Third District.
June 9, 1992.
*1234 Richard Lee Ruben, Miami, for appellant.
John D. Maher, Tallahassee, for appellees.
Before BASKIN, FERGUSON and JORGENSON, JJ.
PER CURIAM.
We reverse the order of the Florida Unemployment Appeals Commission denying appellant unemployment compensation benefits. We find that appellant's conduct did not rise to the level of "wilful or wanton disregard of an employer's interests as is found in deliberate violations or disregard of standards of behavior which the employer has the right to expect... ." Fredericks v. Florida Dept. of Commerce, 323 So.2d 286, 288 (Fla. 2d DCA 1975) (emphasis added); § 443.036(26), Fla. Stat. (1989). See Smith v. Krugman-Kadi, 547 So.2d 677 (Fla. 1st DCA 1989), review denied, 558 So.2d 20 (Fla. 1990). Moreover, a single act of negligence does not support a finding that the employee engaged in misconduct. Johnson v. Florida Unemployment Appeals Comm'n, 513 So.2d 1098, 1099 (Fla. 3d DCA 1987).
Reversed and remanded.